                                             Case 3:19-cv-01385-LB Document 183 Filed 08/03/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                            San Francisco Division

                                  11       IN RE:                                             Case No. 19-cv-01385-LB
                                  12       1563 28TH AVENUE
Northern District of California
 United States District Court




                                           SAN FRANCISCO, CA 94122                            ORDER GRANTING SUMMARY
                                  13                                                          JUDGMENT TO CLAIMANT JEFFREY
                                                                                              NEUSTADT AND DEFERRING THE
                                  14                                                          ALLOCATION OF THE REMAINING
                                                                                              FUNDS
                                  15
                                                                                              Re: ECF No. 177, 178
                                  16

                                  17                                             INTRODUCTION
                                  18         This interpleader action addresses the distribution of surplus funds (deposited into the court’s
                                  19   registry fund) after the foreclosure sale of debtor Ali Poorsina’s house at 1563 28th Avenue, San
                                  20   Francisco, California (the “Property”).1 At the last hearing (before the court granted summary
                                  21   judgment in favor of Jose Javier Gutierrez and the California Department of Fee and Tax
                                  22   Administration), the funds were $229,772.77.2 On May 27, 2020, the court granted summary
                                  23   judgment for (1) the California Department of Fee and Tax Administration for $11,913.04 plus
                                  24   monthly interest of $43.47 (starting February 1, 1020) and (2) Jose Gutierrez for $120,658
                                  25

                                  26   1
                                        Notice of Removal – ECF No. 1 at 1 (¶ 1); State Petition – ECF No. 1-1 at 3–5; Joint Case Mgmt.
                                  27   Statement – ECF No. 86 at 2–5. Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           Order – ECF No. 167 at 2.

                                       ORDER – No. 19-cv-01385-LB
                                                 Case 3:19-cv-01385-LB Document 183 Filed 08/03/20 Page 2 of 6




                                   1   ($85,345 for the note (through February 15, 2020), plus monthly interest on the note of $325).3

                                   2   Depending on the interest when the clerk disbursed the funds, approximately $94,500 remains.

                                   3   The remaining claimants are (1) Jeffrey Neustadt, who lent Mr. Poorsina $40,000 in 2006, (2)

                                   4   John Cowan, who previously represented Mr. Poorsina and has a lien for his fees, and (3)

                                   5   Mr. Poorsina. The court grants summary judgment to (1) Mr. Neustadt for $40,000 plus 10-

                                   6   percent interest (and directs the submission of a declaration about the interest calculation) and (2)

                                   7   defers its allocation of the remaining funds to Messieurs Cowan and Poorsina until that

                                   8   submission.

                                   9

                                  10                                                 STATEMENT

                                  11   1. Neustadt Claim

                                  12         The court’s previous order had these facts about the Neustadt loan.
Northern District of California
 United States District Court




                                  13               In 2006, Mr. Neustadt was a member of Big Bear Lake Developers LLC.4 On March 1,
                                                   2006, Big Bear loaned Mr. Poorsina $37,000 at 18-percent annual interest, memorialized
                                  14               in a note and secured by a deed of trust (with Mr. Poorsina’s notarized signature) that was
                                                   recorded on March 8, 2006.5 Big Bear assigned the deed of trust to Mr. Neustadt on June
                                  15               28, 2013.6 The parties substituted a new note in October 2006 (signed by Mr. Poorsina on
                                  16               October 10, 2006) with the following terms: (1) the loan amount is $40,000; (2) the yearly
                                                   interest rate is 18 percent; (3) the monthly principal-and-interest payments are $13,735.32;
                                  17               starting from November 10, 2006; (4) the remaining balance was due on January 10, 2007;
                                                   and (4) the late charge for payment after the due date was five percent.7 A provision in the
                                  18               note reflects that it is secured by a deed of trust, “dated the same day as this note,” but the
                                                   parties did not submit a deed of trust.8 Mr. Poorsina defaulted on the note.9 Mr. Neustadt
                                  19

                                  20

                                  21

                                  22   3
                                           Id.
                                       4
                                  23       Neustadt Decl. – ECF No. 132-7 at 2 (¶ 1).
                                       5
                                        Mosk Decl. – ECF No. 132-4 at 2 (¶ 2) (describing note but not attaching it) [N.B.: Mr. Poorsina
                                  24   submitted the note (in part) at ECF No. 118-1 at 7]; Big Bear Deed of Trust, Ex. B to id. at 8–9;
                                       Interest-only Addendum to March 2006 Big Bear Note, Ex. B to Poorsina 1/9/20 Mot. – ECF No. 118-
                                  25   1 at 12–13.
                                       6
                                  26       Big Bear Assignment, Ex. C to Mosk Decl. – ECF No. 132–4 at 18–19.
                                       7
                                           Mosk Decl. – ECF No. 132-1 at 2 (¶ 4); October 2006 Big Bear Note, Ex. A to id. at 4–6.
                                  27   8
                                           October 2006 Big Bear Note, Ex. A to id. at 5.
                                  28   9
                                           Mosk Decl. – ECF No. 132-4 at 2 (¶ 5); see also Neustadt Decl. – ECF No. 132-7 at 2 (¶ 3).

                                       ORDER – No. 19-cv-01385-LB                             2
                                              Case 3:19-cv-01385-LB Document 183 Filed 08/03/20 Page 3 of 6




                                                  calculated interest (at 18 percent) on the note and asks for $79,783.60 plus monthly interest
                                   1              from March 1, 2020 of $396.93.10
                                   2              Mr. Poorsina initially contended that his signatures on March 2006 note and deed of trust
                                                  were forged.11 But he also apparently conceded the existence of the notes, the deed, and his
                                   3              signature (“[t]here is no genuine dispute that [he signed] the transfer in ownership for the
                                   4              Note”), and instead challenged their “validity” in part under the statute of limitations.12 He
                                                  submitted an addendum to the first note, the deed of trust and assignment for the first note,
                                   5              the second note, a March 2006 Fidelity statement reflecting the $37,000 loan, his July 2017
                                                  “rescission” of the March 2006 deed (for failure to comply with the Truth in Lending Act),
                                   6              Big Bear filings with the California Secretary of State, and Mr. Neustadt’s letter with the
                                                  2017 loan balance.13
                                   7

                                   8
                                             The court granted Mr. Neustadt summary judgment on Mr. Poorsina’s challenge to his
                                   9
                                       signature and the validity of the note and limited the interest rate to 10 percent.14 The court
                                  10
                                       ordered briefing about whether the October 2006 note was secured.15 Mr. Neustadt responded that
                                  11
                                       the deed of trust specified that it secured “the prepayment of the indebtedness evidenced by
                                  12
Northern District of California




                                       borrow notes dated March 1, 2005 and extensions and renewals thereof. . . .”16
 United States District Court




                                  13

                                  14
                                       2. Cowan Claim
                                  15
                                             The court’s previous order had these facts about Mr. Cowan’s claim.
                                  16
                                                  On January 4, 2019, Mr. Poorsina hired attorney John Cowan to recover surplus funds
                                  17              following the foreclosure sale of the Property.17 Their fee agreement is a 40-percent
                                                  contingency agreement with an initial retainer of $3,500 payable as follows: $1,500 due
                                  18              January 4, 2019, $1,000 due 30 days later, and $1,000 due 60 days later.18 The agreement
                                                  provided for an hourly rate of $150, periodic statements detailing Mr. Cowan’s hours and
                                  19

                                  20
                                       10
                                            Joint Mot. – ECF No. 132 at 2; Proposed Order – ECF No. 158 at 2.
                                  21   11
                                         Poorsina 1/9/20 Mot. – ECF No. 118 at 2–3; Poorsina 5/4/20 Decl.– ECF No. 146 at 3 (recounting
                                  22   the same facts).
                                       12
                                            Poorsina 1/9/20 Mot. – ECF No. 118 at 2–3; Poorsina 5/4/20 Decl. – ECF No. 146 at 8–9.
                                  23   13
                                         Big Bear Application, Ex. B to Poorsina 1/9/20 Mot. – ECF No. 118-1 at 13; Notice of Rescission,
                                  24   Ex. B to id. – ECF No. 118-1 at 16; Neustadt Letter, Ex. B to id. at 19.
                                       14
                                            Order – ECF No. 167 at 14.
                                  25   15
                                            Id.
                                  26   16
                                        Neustadt Suppl. Br. – ECF No. 177 at 2 (citing Big Bear Deed of Trust, Ex. B to Mosk Decl.– ECF
                                       No. 132-4 at 9.
                                  27   17
                                            Cowan Decl. – ECF No. 132-6 at 2 (¶ 2); Contingency Agreement, Ex. 1 to id. at 4–7.
                                  28   18
                                            Contingency Agreement, Ex. 1 to Cowan Decl. – ECF No. 132-6 at 4.

                                       ORDER – No. 19-cv-01385-LB                           3
                                              Case 3:19-cv-01385-LB Document 183 Filed 08/03/20 Page 4 of 6




                                                  expenses, Mr. Poorsina’s written notification (after a statement) with any disputes or
                                   1              questions (and a waiver of any challenges if he did not dispute the charges), and an
                                   2              attorney lien for any sums due.19 Mr. Poorsina paid the first $1,500 but did not pay the
                                                  additional retainer funds.20 At Mr. Poorsina’s request, Mr. Cowan continued to perform
                                   3              work under the contingency-fee arrangement.21 On July 24, 2019, Mr. Poorsina filed a
                                                  substitution of attorney and thereafter represented himself.22 Mr. Cowan filed a Notice of
                                   4              Attorney’s Lien for 40% of any funds recovered by Mr. Poorsina.23
                                   5              Mr. Cowan submitted a signed copy of the agreement.24 Mr. “Poorsina challenges the
                                                  contract agreement . . . because it does not include a binding affirmed signature. . . .”25 Mr.
                                   6              Poorsina also submitted correspondence from Mr. Cowan: (1) a June 21, 2019 letter about
                                                  raising the contingency split from 40 percent to 55 percent (given Mr. Poorsina’s
                                   7
                                                  unwillingness or inability to pay costs); (2) a June 29, 2019 letter (referencing earlier
                                   8              correspondence) about all claims and Peak Foreclosure; (3) a July 16, 2019 email
                                                  reflecting the failure to pay the $2,000 and Mr. Cowan’s resulting suggestion to increase
                                   9              the contingency split; and (4) an August 9, 2019 letter notifying Mr. Poorsina of the Notice
                                                  of Tax lien.26 Mr. Cowan documented his hours and hourly rate, paralegal work, and costs:
                                  10              (1) 34.2 attorney hours at $300 per hour for a total of $10,260; (2) 1.25 attorney hours at
                                  11              $150 per hour for a total of $187.50; (3) 15.6 hours of paralegal work at $100 per hour for
                                                  a total of $1,560.00; and (4) costs of $559.27 The total is $12,566.50.28
                                  12
Northern District of California
 United States District Court




                                             The court ordered briefing on (1) the court’s jurisdiction to address the fees dispute
                                  13
                                       (recognizing that ancillary jurisdiction might exist), (2) Mr. Cowan’s entitlement to his fees (by
                                  14
                                       contract or quantum meruit), and (3) his entitlement to $5,000 for fees after Mr. Poorsina ended
                                  15
                                       Mr. Cowan’s representation.29 Mr. Cowan addressed these points in a supplemental brief.30
                                  16

                                  17

                                  18
                                       19
                                  19        Id. at 4–5.
                                       20
                                            Cowan Decl. – ECF No. 132-6 at 2 (¶ 3).
                                  20   21
                                            Id.
                                  21   22
                                            Substitution of Attorney and Order – ECF No. 33.
                                       23
                                  22        Notice of Attorney’s Lien – ECF No. 34.
                                       24
                                         Contingency Agreement, Ex. 1 to Cowan Decl. – ECF No. 132-6 at 7; Contingency Agreement, Ex.
                                  23   A to Poorsina 1/13/20 Mot. – ECF No. 122-1 at 1–5 (unsigned copy).
                                       25
                                  24        Poorsina 5/4/20 Decl. – ECF No. 146 at 11.
                                       26
                                            Cowan Letters, Exs. A–B to Poorsina 1/13/20 Mot. – ECF No. 122-1 at 6–11.
                                  25   27
                                            Billing Records, Ex. A to Cowan Supp. Decl. – ECF No. 163-1 at 7.
                                  26   28
                                         Order – ECF No. 167 at 8–9. The excerpt of the court’s prior order does not maintain the numbering
                                       of the footnotes there and instead incorporates them into the numbering of the footnotes in this order.
                                  27   29
                                            Id. at 15.
                                  28   30
                                            Cowan Suppl. Br. – ECF No. 178.

                                       ORDER – No. 19-cv-01385-LB                            4
                                             Case 3:19-cv-01385-LB Document 183 Filed 08/03/20 Page 5 of 6




                                   1   3. Poorsina Claim

                                   2         Mr. Poorsina filed briefs addressing the claimants’ respective entitlement to the funds.31

                                   3                                                  ANALYSIS

                                   4         The remaining issues are (1) the Neustadt claim, and (2) the respective entitlements of

                                   5   Messieurs Poorsina and Cowan to any remaining funds.32

                                   6         First, as to Mr. Neustadt’s claim, as a matter of contract, the parties’ manifest intent (in the

                                   7   Neustadt–Poorsina loan transaction) was that the deed of trust secured the loan and any renewals

                                   8   of it. The October note’s provision — that it was secured by a deed of trust, “dated the same day

                                   9   as this note” — is perhaps boilerplate and inexact, but the plain words of the deed of trust are not.

                                  10   The $40,000 loan is secured because the deed of trust applies to extensions and renewals of the

                                  11   original note. The interest rate is 10 percent. Within two business days, Mr. Neustadt must submit

                                  12   a declaration substantiating the total due interest on the $40,000 (at 10 percent) as of July 31, 2020
Northern District of California
 United States District Court




                                  13   and must identify (as other claimants have) the monthly accrual of interest thereafter. He must

                                  14   serve Mr. Poorsina by email to poorsinajan@gmail.com (and file proof of service). Mr. Poorsina

                                  15   may file any challenges to the interest calculations within seven days after service. The court then

                                  16   will enter judgment in favor of Mr. Neustadt for $40,000 plus interest.

                                  17         Second, as to Mr. Cowan’s claim, the court has ancillary jurisdiction to address the fee dispute

                                  18   for his work in the case. S. Cal. Gas Co. v. Flannery, 5 Cal. App. 5th 476, 495 (2016) (although an

                                  19   attorney must generally bring a “separate, independent action against the client” to enforce an

                                  20   attorney’s lien, the attorney’s answer and motion for fees in an interpleader case can satisfy the

                                  21   “separate and independent action” requirement); see Fed. Sav. & Loan Ins. Corp. v. Ferrante, 364

                                  22   F.3d 1037, 1041 (9th Cir. 2011). Mr. Cowan does not address the $5,000 in fees after Mr.

                                  23   Poorsina terminated their relationship, and the court thus finds that he is not entitled to them.33

                                  24   Mr. Cowan otherwise substantiated his lodestar fees, which (less Mr. Poorsina’s payment to him

                                  25

                                  26
                                       31
                                            Poorsina Responses – ECF Nos. 179 (Neustadt), 182 (Cowan).
                                  27   32
                                            The court incorporates by this reference its earlier analysis. Order – ECF No. 167.
                                  28   33
                                            Cowan Decl. – ECF No. 163 at 2 (¶ 3).

                                       ORDER – No. 19-cv-01385-LB                            5
                                           Case 3:19-cv-01385-LB Document 183 Filed 08/03/20 Page 6 of 6




                                   1   of $1,500) results in a balance of $11,066.50.The court defers the allocation of any remaining

                                   2   funds to Messieurs Cowan and Poorsina — likely under the contingency agreement — until

                                   3   Mr. Neustadt submits his supplemental declaration with his interest calculations.

                                   4                                            CONCLUSION

                                   5      The court grants summary judgment to (1) Mr. Neustadt for $40,000 plus 10-percent interest

                                   6   (and directs the submission of a declaration within two business days about the interest calculation

                                   7   as of July 31, 2020 and the monthly accrual thereafter) and (2) defers its allocation of the

                                   8   remaining funds to Messieurs Cowan and Poorsina until that submission. Mr. Neustadt must serve

                                   9   Mr. Poorsina by email to poorsinajan@gmail.com (and file the proof of service). Mr. Poorsina

                                  10   may file any challenges to the interest calculations within seven days after service.

                                  11      This disposes of ECF Nos. 177 and 178.

                                  12      IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13      Dated: August 3, 2020.

                                  14                                                    ______________________________________
                                                                                        LAUREL BEELER
                                  15                                                    United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28

                                       ORDER – No. 19-cv-01385-LB                        6
